UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4983



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARREN KEITH PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-178)


Submitted:   September 30, 2005           Decided:   March 28, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Zeszotarski, Jr., POYNER & SPRUILL, LLP, Raleigh, North
Carolina, for Appellant. C. Nicks Williams, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darren Keith Patterson pled guilty without the benefit of

a plea agreement to three counts of car-jacking and aiding and

abetting car-jacking, in violation of 18 U.S.C. §§ 2119, 2 (2000).

Patterson was sentenced to 115 months’ imprisonment.                 The district

court also specified, pursuant to this court’s recommendation in

United States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order),

opinion issued by 381 F.3d 316, 353-54 (4th Cir.) (en banc), cert.

granted    and    judgment   vacated,    125    S.    Ct.    1051      (2005),    an

alternative sentence if the guidelines were deemed not mandatory.

The district court stated the alternative sentence in that event

would be 125 months’ imprisonment.           In his appeal, filed pursuant

to Anders v. California, 386 U.S. 738 (1967), counsel for Patterson

claims    that   the   sentence    imposed    pursuant      to   the    guidelines

violates the holding in United States v. Booker, 125 S. Ct. 738

(2005).     Patterson     has    requested    that   this    court     assign    new

counsel.

            In Booker, the Supreme Court held that the federal

sentencing guidelines scheme, under which courts were required to

impose sentencing enhancements based on facts found by the court by

a preponderance of the evidence, violated the Sixth Amendment

because of its mandatory nature.         125 S. Ct. at 746 (Stevens, J.,

opinion    of    the   Court).     However,    we    find   that     because     the

alternative sentence the district court pronounced (in the event


                                     - 2 -
the federal sentencing guidelines were invalidated) was greater

than the mandatory sentence imposed under the federal sentencing

guidelines as they existed at the time, any error resulting from

the sentence imposed by the district court was harmless as to

Patterson, and the Government has waived any challenge by declining

to file a brief.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                        We

therefore affirm Patterson’s conviction and sentence. Furthermore,

we deny Patterson’s request for the appointment of new counsel.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -